Seevers, J.
W. R. ■ Ilower was murdered by means of poison administered to him by his wife. The defendant was indicted and convicted on the theory that he was an accessory before the fact. Anna L. ITower, the widow of the deceased, had been convicted prior to the trial in this case, and she testified as a witness for the state, on the trial of the defendant, that he procured the poison, and advised her to give it to the deceased; and the only question we are required to determine is whether she was sufficiently corroborated by evidence which tends to connect the defendant with the commission of the offense. Code, § 4559.
The poison was administered and the death occurred in Marion, Linn county, in this state. The defendant at that time resided in Illinois, where Mrs. Ilower and her husband *221resided a short time before they became residents of this state. The evidence tended to show that Mrs. TIower and the defendant were criminally intimate in the state of Illinois. The deceased suspected such intimacy, and the evidence tends to show that defendant had knowledge of such fact. The deceased and his wife left Illinois on or about the sixth day of July, and she had an interview with the defendant on that day; and, as she testified, the plan was then agreed upon, and the poison procured. That such an interview took place is a concedéd fact. The poison was administered on the ninth day of July, and on the twelfth Mrs. ITower telegraphed the defendant at Lanark, Illinois, as follows:
“ Still living. No better. Come at once.
“William Lawrence.”
Ilnless there had been some prior understanding between the defendant and Mrs. Hower, it is preposterous to suppose she would have signed the name she did to the telegram. On the same day the telegram was sent the defendant arrived at Marion, and had an interview with Mrs. Hower, and they went to Cedar Rapids, stayed all night at a hotel, and oconpied the same bed-room. "Whether the defendant came in response to the telegram does not appear. Mrs. Hower testified that she wrote a letter to. the defendant on Tuesday, and the telegram was sent on the following Thursday. But whether the defendant came to Marion in response to the letter does not appear. The jury, however, would be warranted in finding that a sufficient time had-elapsed to have enabled the defendant to reach Marion after the receipt of tho letter, if he received it in due course of mail.
If there is evidence which corroborates the accomplice, and tends to connect the defendant with the commission of the offense, its sufficiency is for the jury to determine. The criminal relations between these parties in Illinois; the presence of the defendant in Marion, either on his own motion or because Mrs. Hower requested it; the going to Cedar Rapids, and what took place there, — tend to corroborate the *222evidence of the accomplice, and connect the defendant with the'commission of the offense. The poison was administered and the telegram was sent by Mrs. Hower. It clearly implies that the killing of the deceased had been discussed, and the .manner of communication arranged. The presence of .the defendant at Marion is entitled to gréat weight, and the only explanation given by counsel for the defendant is that the latter came for the purpose which was, in all probability, accomplished at Cedar Rapids. It was, however, for the jury to say whether this was his only purpose.
Our conclusion, after a careful consideration of the whole record, is that the j udgment must be
Affirmed.